Citation Nr: 0427974	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-23 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.

Entitlement to Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service in the Navy from 
August 1942 to December 1945.  He is deceased and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the cause of death of the veteran and Dependents' Educational 
Assistance.  A Notice of Disagreement was received in 
December 2002.  A de novo review of the evidence was 
conducted by a Decision Review Officer (DRO), who issued a 
rating decision in April 2003 confirming and continuing the 
previous determination made in November 2002.  A Statement of 
the Case was issued in May 2003.  In June 2003, the appellant 
submitted additional evidence, which was considered by the 
RO.  A timely appeal was also received in June 2003.  A 
Supplemental Statement of the Case was issued in August 2003.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 2002.  His death certificate 
lists the immediate cause of death as coronary artery disease 
due to end stage chronic obstructive pulmonary disease, 
peripheral vascular disease and cerebral vascular accident, 
respectively. 

2.  The veteran's service medical records show no treatment 
for any respiratory or cardiovascular conditions.

3.  There is no evidence that the veteran was exposed to 
asbestos while in the service.

4.  The veteran had chronic obstructive pulmonary disease 
that contributed to his death, but there is no persuasive 
medical evidence showing the disease is related to his 
military service or asbestos exposure.

5.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.312 (2003).

2.  The basic criteria for entitlement to Dependents' 
Educational Assistance allowance under Chapter 35, Title 38, 
United States Code are not met.  38 U.S.C.A. §§ 3500 and 3501 
(West 2002); 38 C.F.R. § 3.807 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b) and (c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in October 2002, prior to the 
initial AOJ decision.  Additional notice was sent to the 
appellant in May 2003, subsequent to her filing a Notice of 
Disagreement, notifying the appellant that VA still needed 
competent medical evidence to show that the cause of the 
veteran's death was related to his military service or arose 
as the result of some service incurred disease; or that the 
veteran had a service connected disability that materially 
contributed to his death or so impeded treatment as to hasten 
death.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letters, in their totality, advised the 
appellant what information and evidence was needed to 
substantiate her claim.  The letters also advised what 
information and evidence she must submit in support of her 
claim; namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
appellant.  In this way, she was advised of the need to 
submit any evidence in her possession that pertains to the 
claims.  She was specifically told that it was her 
responsibility to support the claims with appropriate 
evidence.  Finally, the letters advised her what information 
and evidence would be obtained by VA; namely records, like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case also notified 
the appellant of the information and evidence needed to 
substantiate the claims. 

In this case, although the VCAA notice letters that were 
provided to the appellant do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that she was otherwise fully notified of the need to give to 
VA any evidence pertaining to her claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that she was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to the claims.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claims and to respond to VA notices.  She was 
given ample time to respond to each letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that the appellant is given the opportunity to 
submit information and evidence in support of her claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter that, under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for benefits, it is entirely appropriate 
for the Board to consider whether the failure to provide a 
pre-initial adjudication notice constitutes harmless error.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  The 
veteran's service medical records are in the file.  The file 
indicates that the appellant submitted only one release for 
the veteran's treating physician's office.  The RO requested 
those private treatment records for the period of 1996 
through March 2002.  The RO, however, only received private 
treatment records for the period from February 2001 to March 
2002.  In May 2003, after the filing of her notice of 
disagreement, the RO sent the appellant a letter identifying 
the evidence it had received to date and informing the 
appellant that the RO still needed competent medical evidence 
to show that the cause of the veteran's death was related to 
his military service or arose as the result of some service 
incurred disease; or that the veteran had a service connected 
disability that materially contributed to his death or so 
impeded treatment as to hasten death.  The letter requested 
that the appellant identify any additional sources of 
relevant medical records and provide releases for such 
records.  She responded that there is no other medical 
evidence than that already received but did subsequently 
submit a second medical opinion.  The VA is only required to 
make reasonable efforts to obtain relevant records that the 
appellant has adequately identified to the VA.  38 U.S.C.A. 
§ 5103A(b)(1).  The VA therefore has made every reasonable 
effort to obtain all records relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
Obviously, the veteran was not provided a VA examination in 
connection with this claim.  Moreover, neither an examination 
nor an opinion is needed because there is no competent 
evidence that the veteran suffered an event, injury or 
disease in service related to his death, or that the 
veteran's chronic obstructive pulmonary disease may be 
associated with his military service.  This is discussed in 
more detail below. 

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of her claims.  

II.  Factual Background

The veteran had active military service in the Navy from 
August 1942 through December 1945.  The veteran died on March 
[redacted], 2002.  His death certificate lists the immediate cause of 
death as coronary artery disease due to end stage chronic 
obstructive pulmonary disease, peripheral vascular disease 
and cerebral vascular accident, respectively.

A review of the veteran's file does not reveal that he was 
service-connected for any disability during his lifetime.  
The Board notes that the file contains records indicating 
that the veteran's previous claims file had been destroyed 
and that his claims file has been reconstructed.  
Nonetheless, the appellant has not alleged that the veteran 
was service-connected for any disability during his lifetime.  
Thus, no issue exists as to whether, during his lifetime, the 
veteran was service connected for a disability.  The only 
issue present in this case is whether the cause of his death 
should be service connected.

The Board has reviewed the veteran's service medical records.  
These records showed no objective findings regarding a 
cardiovascular or pulmonary disorder.  The veteran's entrance 
exam indicated that his respiratory system was normal.  The 
veteran had multiple chest x-rays done during service and all 
were negative for any disorder.  The report of his separation 
examination conducted in December 1945 indicated that the 
veteran's respiratory system and heart were both normal.  A 
chest x-ray was negative.  

The veteran's notice of separation showed that his occupation 
during service was a machinist's mate second class.  The 
appellant states that the veteran worked as a Navy shipyard 
repairperson, repairing damaged machinery on ships coming 
into the yards.  His personnel records indicate that he was 
stationed at various Naval shipyards during service.

VA obtained private physician treatment records for the 
veteran that show he was diagnosed to have chronic 
obstructive pulmonary disease (COPD), which the appellant 
claims was the main cause of the veteran's death and was 
related to the veteran's exposure to asbestos during service.  
These treatment records lack any reference to the cause of 
the veteran's COPD.  They also fail to document a history of 
asbestos exposure.  The file lacks any record of diagnostic 
testing of the veteran for the etiology of his COPD.  The 
medical records do not indicate that there was a 
determination during the veteran's life that his COPD was 
related to asbestos exposure.  The appellant submitted a 
medical opinion from the veteran's treating physician issued 
in April 2002.  She states that the veteran "died of 
respiratory failure as a result of severe oxygen dependent 
COPD."  She further states that she reviewed the veteran's 
military service duties and his pulmonary function testing 
and prior chest x-rays and concludes "it is at least highly 
possible that his underlying lung disease could be caused or 
at least exacerbated by his exposure to asbestos."  The 
appellant submitted a second medical opinion in June 2003.  
The physician opined that the veteran's duties in the service 
as a machinist mate "clearly contributed to his underlying 
lung disease" and he felt that the veteran's "pulmonary 
disability was contributed to by his exposure in service."  

The appellant contends that her husband, the veteran, was 
exposed daily to asbestos for over three years in the U.S. 
Navy during World War II, that he worked primarily in 
shipyard repair on steam pipes in the "spaces" - both 
normal and battle damage repairs, and that the all of the 
steam piping and boilers were covered with asbestos that had 
to be ripped off to get at the repairs.  She states that his 
rating as a machinist's mate second class is number two on 
those listed as "at greater risk for asbestos exposure."  
The appellant contends that her husband died from a severe 
lung disability that is related to his years of asbestos 
exposure in the Navy.

III.  Analysis

Service Connection for the Cause of the Veteran's Death 

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2003).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief or indirect exposure 
to asbestos.  Id. 

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  

In this case, the record shows that the RO complied with 
these procedures.  In support of her claim, the appellant 
submitted a statement that contained responses formatted per 
VA's Asbestos Questionnaire.  Thus, the appellant provided 
the RO with the required details and it was unnecessary for 
the RO to make further inquiry.  The RO obtained the 
veteran's service personnel and medical records as well as 
the private treatment records identified by the appellant.  
The RO made further inquiry in May 2003, requesting the 
appellant to provide competent medical evidence to show that 
the cause of the veteran's death was related to his military 
service or arose as the result of some service incurred 
disease; or, that the veteran had a service connected 
disability that materially contributed to his death or so 
impeded treatment as to hasten death.  Therefore, VA has 
satisfied its duty to assist the appellant in developing this 
claim.

A review of the veteran's service personnel and medical 
records do not demonstrate any evidence that the veteran was 
exposed to asbestos during his service.  Although the service 
personnel records confirm that the veteran was a machinist's 
mate second class and stationed in various Navy yards during 
his service, as discussed in more detail below, these facts 
alone do not support a finding that the veteran was exposed 
to asbestos.  Therefore, incurrence in service is not 
factually shown.

The appellant contends that the veteran was exposed to 
asbestos during service and that this in-service exposure 
contributed to his COPD, which caused his death.  In support 
of her contention, the appellant relies upon her statements 
as to the veteran's service and cause of death and a list 
containing twenty Navy enlisted rates identified as being at 
greater risk of asbestos related diseases.  The appellant 
states that the veteran "died from severe lung disability 
that is/was related to his years of Asbestos exposure in the 
Navy."  

The appellant, however, is not competent to testify as to 
either the veteran's exposure to asbestos while in the 
service or the cause of the veteran's disease.  Although the 
veteran is competent to testify as to the facts of his 
exposure to asbestos because of his personal knowledge of the 
events surrounding such exposure, see McGinty v. Brown, 4 
Vet. App. 428, 432 (1993) (held the veteran was competent to 
testify as to facts of his asbestos exposure, i.e., wearing 
asbestos gloves while performing his duties as a "hot 
caseman" in the Navy), the appellant lacks such competency.  
She has provided no basis for her contention that the veteran 
was exposed to asbestos during service.  She has not 
indicated that she either has personal knowledge of any 
specific instance when the veteran was exposed to asbestos or 
that the veteran told her of any specific instance of 
asbestos exposure.  The appellant married the veteran in 1974 
and there is no indication that she knew him during his 
period of service.  Nothing in the veteran's military 
personnel or medical records indicate any specific instance 
when the veteran was exposed to asbestos.  

In addition to her statements, the appellant relies upon a 
list of twenty Navy enlisted rates that are identified as at 
greater risk for asbestos exposure in arguing that the 
veteran was exposed to asbestos during his service.  She 
points out that the veteran was a Machinist's Mate second 
class and that Machinist Mate is second on that list.  
However, there is no presumption that a veteran was exposed 
to asbestos in service.  See Dyment v. West, 13 Vet. App. 
141, 146 (1999), aff'd , Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002); VAOPGCPREC 4-2000.  Rather, the list is 
merely a guideline to inform and educate adjudicators as to 
what Navy enlisted rates are considered to be at greatest 
risk of asbestos exposure and directing them to develop the 
record; ascertain whether there is evidence of exposure 
before, during or after service; and determine whether the 
disease is related to the in-service asbestos exposure.  Id.  
Thus, the fact that the veteran was a Machinist's Mate second 
class, without additional competent evidence, does not itself 
establish that the veteran was exposed to asbestos during 
service.  In addition, the record lacks any clinical 
diagnosis shown by radiographic evidence taken during the 
veteran's lifetime indicating that the veteran was exposed to 
asbestos, which was the cause of his COPD.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As 
discussed above, the Board finds that no competent or 
persuasive evidence has been received indicating that the 
veteran was actually exposed to asbestos during the veteran's 
service.  The Board, therefore, finds that the veteran was 
not exposed to asbestos during service.

The Board also finds that there is no persuasive evidence 
that the veteran's COPD was actually caused by asbestos 
exposure.  The appellant's statement that the veteran's 
"severe lung disability" was related to asbestos exposure 
is not competent evidence that his COPD was actually caused 
by asbestos exposure because the determination of the cause 
of a disease is a medical matter.  The appellant has not 
shown, nor has she claimed, she is trained to render such a 
medical opinion.  Thus her opinion is given no weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Even if the Board were to concede that it is plausible that 
the veteran was exposed to asbestos during service, see 
McGinty v. Brown, supra, the appellant's claim must still be 
denied.  There is no medical evidence indicating that the 
veteran had asbestosis.  The most common disease resulting 
from exposure to asbestos is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx as 
well as the urogenital system (except the prostate) are also 
associated with asbestos exposure.  See M21-1, Part VI, 
7.21(a)(3).  No medical professional has reported any 
asbestos-related changes were present in the veteran's lungs.  
He was diagnosed to have COPD, but this condition is not a 
recognized disorder resulting from asbestos exposure.

In support of her claim, the appellant submitted two medical 
opinions from separate physicians.  The first medical opinion 
submitted is from the veteran's treating physician (hereafter 
"Dr. A") given in April 2002.  A non-treating physician 
(hereafter "Dr. B") gave the second medical opinion in June 
2003.  In addition, VA received the veteran's treating 
medical records from February 2001 to February 2002.  The 
Board must assess this evidence in rendering a decision, 
including an analysis of the credibility and probative value 
of the evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In this case, the preponderance of the evidence is against 
the claim for service connection for the veteran's cause of 
death because the medical evidence favorable to the 
appellant's claim is not persuasive.   First, Dr. A's opinion 
was not phrased in terms of a definitive diagnosis that the 
veteran's COPD was caused by asbestos exposure.  Rather, Dr. 
A merely indicates that it is "at least highly possible" 
that the veteran's lung disease "could be caused or at least 
exacerbated by his exposure to asbestos."  The fact that Dr. 
A opines that it is "possible" that the veteran's lung 
disease was caused by exposure to asbestos implies that it is 
also possible that it was not.  By using the terms "at 
least" and "possible," without supporting clinical data or 
other rationale, Dr. A's opinion is simply too speculative in 
order to provide the necessary degree of certainty required 
for medical nexus evidence.  See     Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Dr. A does indicate that in rendering 
her opinion she reviewed the veteran's service duties, 
pulmonary function testing and prior chest x-rays.  However, 
Dr. A fails to detail what clinical data supports her opinion 
or to provide some other rationale for her opinion.  A review 
of the treatment medical records in the file is not 
enlightening on the basis of Dr. A's opinion as there are no 
records of pulmonary function testing or chest x-rays that 
were performed on the veteran.  The treatment records were 
provided by Dr. A's office to VA.  However, despite VA's 
request for records dating back to 1996, Dr. A's office only 
provided records from February 2001 forward.  VA notified the 
appellant in May 2003 that these were the records obtained 
from Dr. A and that additional medical records were needed to 
support the appellant's claim, but she did not provide or 
identify any additional treatment records.  

In addition, in rendering her opinion, Dr. A appears to 
assume that the veteran was exposed to asbestos during 
service.  She makes no objective finding of asbestos 
exposure.  She fails to point to any clinical evidence that 
the veteran was exposed to asbestos.  She even fails to 
indicate that the veteran gave her a history of asbestos 
exposure.  She merely relies upon the veteran's military 
service duties in assuming the veteran was exposed to 
asbestos while in service.  As discussed above, there is no 
presumption of asbestos exposure.  Therefore, Dr. A's opinion 
is flawed due to her assumption of asbestos exposure without 
clinical findings of such or even a reported history of 
exposure given by the veteran.  An opinion based upon an 
erroneous factual premise has no probative value.  See Reonal 
v. Brown, 5 Vet App. 458, 461 (1993).  

The fact that Dr. A was the veteran's treating physician does 
not entitle her opinion to more weight.  VA's benefits 
statutes and regulations do not provide any basis for the 
"treating physician rule," and, in fact, conflict with such 
a rule.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  
The Board, therefore, finds Dr. A's medical opinion that the 
veteran's lung disease was possibly caused or exasperated by 
his exposure to asbestos to be speculative and insufficient 
to provide the necessary degree of certainty required to 
establish a nexus between the veteran's cause of death (COPD) 
and his military service.

Dr. B's medical opinion is equally unpersuasive.  First, Dr. 
B's opinion does not actually make a specific finding of 
asbestos exposure.  Dr. B never uses the word "asbestos" in 
his opinion.  Rather, he states that the veteran's 
"pulmonary disability was contributed to by his exposure in 
the service."  Dr. B opines that the veteran's duties in the 
service as a machinist mate contributed to his underlying 
lung disease.  Second, like Dr. A, Dr. B appears to assume 
exposure (to what is not clear but can be assumed to be 
asbestos given it is the issue in this case).  Dr. B points 
to no clinical data supporting this assumption, but relies 
merely on the fact that the veteran was a machinist mate.  
Since there is no presumption of asbestos exposure, Dr. B's 
reliance upon the veteran's service rating in making his 
opinion is faulty and his opinion has no probative value.  
See Reonal v. Brown, supra.  Third, it is unclear whether Dr. 
B had a full and accurate medical and personal history before 
him when rendering his decision.  It appears, rather, that 
Dr. B relied upon a history provided to him by the appellant.  
Dr. B's opinion does not indicate that he reviewed the 
veteran's service records or other relevant documents that 
would have enabled him to form an opinion as to service 
connection on independent grounds.  Dr. B also fails to state 
any clinical data or other rationale in support of his 
opinion.  The Board is not bound to accept an opinion based 
on history provided by the appellant and on unsupported 
clinical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  The Board, therefore, finds that Dr. B's medical 
opinion is not sufficiently persuasive to establish that the 
veteran's COPD was related to his military service.

Finally, the veteran's treatment records provided by Dr. A's 
office are not helpful to the appellant.  These treatment 
records fail to provide any results of diagnostic testing of 
the veteran's COPD.  There are no chest x-rays or pulmonary 
function testing results in the treatment records received by 
the RO.  There is not even a personal history provided by the 
veteran to his treating physician regarding the onset of his 
COPD.  In as late as May 2003, after the decision on a de 
novo review of the November 2002 rating decision, the RO sent 
a letter to the appellant seeking to obtain additional 
medical evidence and advising her specifically what type of 
medical evidence was needed, i.e., competent medical evidence 
to show that the cause of the veteran's death was related to 
his military service or arose as the result of some service 
incurred disease, injury or incident; or, that the veteran 
had a service connected disability that materially 
contributed to his death or so impeded treatment as to hasten 
death.  The letter specifically set forth the evidence it had 
received as of that date.  The appellant responded that all 
medical evidence had previously been submitted and, 
subsequently submitted Dr. B's medical opinion.  VA has made 
every effort to assist the appellant in developing her claim.  
The appellant's response to the May 2003 letter is sufficient 
for VA to conclude that no additional medical evidence was 
available despite suggestions of such elsewhere in the 
record.  

The Board, after assessing the credibility and weight of all 
the evidence, including the medical evidence, and determining 
its probative value, accounting for evidence which it finds 
to be persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant, finds that 
there is no competent or persuasive evidence in the record 
that the veteran was exposed to asbestos during his military 
service and that his COPD was not a result of his military 
service.  After considering all the evidence, the Board finds 
that no reasonable doubt arises regarding a determinative 
issue and, thus, the appellant is not entitled to the benefit 
of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board notes that service connection may also be 
established on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Chronic 
obstructive pulmonary disease is not identified as a certain 
chronic disease upon which a presumption of service 
connection may be made.  Thus, no presumptive service 
connection may be established in this case.               38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).

Chapter 35 Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code, may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran was discharged from service under conditions other 
than dishonorable or died in service and one of the following 
conditions is met:  (1) the veteran has a permanent total 
service-connected disability; or (2) the veteran has a 
permanent total service-connected disability that was in 
existence at the date of the veteran's death; or (3) the 
veteran died as a result of a service-connected disability; 
or (4) if a serviceperson, he/she is on active duty as a 
member of the Armed Forces and now is, and, for a period of 
more than 90 days, has been listed by the Secretary concerned 
as missing in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign Government or power.  38 U.S.C.A. §§ 3500 and 3501; 
38 C.F.R. § 3.807.  

As discussed above, the veteran died approximately 57 years 
after service due to a nonservice-connected disability.  
Since service connection has not been established for the 
cause of the veteran's death, it follows that the appellant 
is not entitled to the Dependents' Educational Assistance on 
this basis.  At the time of the veteran's death, he was not 
in receipt of a total and permanent disability evaluation due 
to a service-connected disability.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).








ORDER

Entitlement for service connection for the cause of the 
veteran's death is denied.

Entitlement to Chapter 35, Dependents' Educational 
Assistance, is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



